

SERVICE AGREEMENT
 
This Agreement entered into this 23rd day of September, 2011 by and between
Louisiana and North West Railroad Company, Inc., a Louisiana Corporation
(“Railroad”) and Wood Energy Group, Inc. (“Industry”).


Whereas:  On August 29, 2011 the parties entered into a Lease Agreement wherein
Railroad leased approximately 10 acres of land in its Iron Bridge Road facility
at Gibsland, Louisiana to Industry for its use in Industry’s tie reclamation,
grinding and disposal business (the “Leased Site”), and


Whereas:  The parties desire to set forth their relationship concerning services
to be provided by Railroad and payments and guarantees to be made and granted by
Industry in furtherance of Industry’s activities at the leased site.


Now therefore, the parties agree as follows:


Construction of Track:  Railroad will construct track structures on the Leased
Site as depicted in Exhibit A to the Lease.  Industry shall pay to Railroad Ten
dollars ($10) per foot of track per month during the term hereof for use of such
track; provided however, in lieu of such payments, Industry shall have the
option to pay for the cost of construction of the track upon completion thereof.


Spotting of Railcars:  Upon request by Industry, Railroad agrees to move loaded
railcars of scrap ties from interchange points to the Leased Site and agrees to
move empty railcars from the Leased Site to the interchange points.  Industry
shall pay switching charges therefore in the amounts set forth in Section 6 of
the Lease.


Minimum Carload Guarantee:  Industry agrees to receive a minimum of One Thousand
Two Hundred (1,200) loaded railcars each year (beginning the effective date
hereof) to the Leased Site during the term hereof.  In the event that Industry
fails to receive at least 1,200 loaded railcars in any year, Industry shall pay
to Railroad Three Hundred Dollars ($300) for each railcar less than 1,200
received in that year, (the “Shortfall Amount”).  The Shortfall Amount shall be
computed each year and paid to Railroad within 30 days of invoice date.


Term:  The term and Effective Date of this Agreement shall be the same as the
term and Effective Date of the Lease.


Signatures appear on next page
 
 
1

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties have caused this Agreement to be executed
effective as of the Effective Date of the Lease.


Louisiana and North West Railroad Company, Inc.
 
By:
/s/ Bennett Marks
       
Its:
EVP
   
Wood Energy Group, Inc.
 
By:
/s/ Jon Ryan
       
Its:
CFO
 

 
 
2

--------------------------------------------------------------------------------

 
 